DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response to Non-Final after RCE filed 05/04/2021. 
The status of the Claims is as follows:
Claims 1-7, 10, 18 have been cancelled;
Claims 13, 14 and 16 have been withdrawn;
Claims 8 and 15 have been amended;
Claims 8, 9, 11, 12, 15 and 17, 19-24 are pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2021 was filed after the mailing date of the Application on 06/20/2017.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 9, 11, 12, 15, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leimbach et al. (US 20140263553; Leimbach).

Regarding Claim 8 Leimbach teaches A surgical instrument, comprising: 
a displacement member (1110, 1270, 1280); (par 293)
a motor (1102) coupled to a proximal end of the displacement member (1110, 1270, 1280) to translate the displacement member (1110, 1270, 1280); (par 293)
a control circuit (3002) coupled to the motor (1102) (par 271); 
a position sensor (par 392) coupled to the control circuit (3002), the position sensor (par 392) configured to measure a position of the displacement member (1110, 1270, 1280) relative to an end effector (1300) and configured to measure an articulation angle (location and position par 392) of the end effector (1300) relative to a longitudinally extending shaft (1210); (par 395)
wherein the control circuit  (3002) is configured to: 
determine the articulation angle  (location and position par 392) between the end effector (1300) and the longitudinally extending shaft (1210) (par 392); 
adjust motor velocity (zero or rotate par 386) of the motor (1102) based on the articulation angle (location and position par 392) and 
determine if the displacement member is at the end of a firing stroke (412) (par 385-395).

Regarding Claim 9 Leimbach teaches the invention as described above. Leimbach further teaches wherein the control circuit (3002) is configured to determine actual position of the displacement member (1110, 1270, and 1280). (par 395)

Regarding Claim 10 Leimbach teaches the invention as described above. Leimbach further teaches wherein the control circuit (3002) is configured to determine end of firing stroke of the displacement member (1110, 1270, and 1280). (par 395)

Claim 11 Leimbach teaches the invention as described above. Leimbach further teaches the control circuit (3002) is configured to compare the articulation angle (location and position par 392) with a previous articulation angle. (par 385, 395)

Regarding Claim 12 Leimbach teaches the invention as described above. Leimbach further teaches the control circuit (3002) is configured to adjust the motor velocity based on a new articulation angle (par 385, 395).

Regarding Claim 15 Leimbach teaches a method of controlling motor velocity in a surgical instrument, the surgical instrument comprising a displacement member (1110, 1270, and 1280), a motor (1102) coupled to the displacement member (1110, 1270, and 1280) to translate the displacement member (1110, 1270, and 1280)(par 293), a control circuit (3002) coupled to the motor (1102), and a position sensor (par 392) coupled to the control circuit (3002), the position sensor (par 392) configured to measure a position of the displacement member (1110, 1270, and 1280) and configured to measure an articulation angle (location and position par 392) of an end effector (1300) relative to a longitudinally extending shaft (1210), (par 395) the method comprising: 
determining, by the control circuit (3002), the articulation angle (location and position par 392) between the end effector (1300) and the longitudinally extending shaft (1210); and 
adjusting, by the control circuit (1300), the motor velocity of the motor (1102) based on the articulation angle (location and position par 392) and 
determining, by the control circuit, if the displacement member is at the end of a firing stroke (412). (par 385-395)

Claim 17 Leimbach teaches the invention as described above. Leimbach further teaches determining, by the control circuit (3002), actual position of the displacement member (1110, 1270, and 1280). (par 395)

Regarding Claim 18 Leimbach teaches the invention as described above. Leimbach further teaches determining, by the control circuit (3002), end of firing stroke of the displacement member (1110, 1270, and 1280). (par 395)

Regarding Claim 19 Leimbach teaches the invention as described above. Leimbach further teaches comparing, by the control circuit (3002), the articulation angle (location and position par 392) with a previous articulation angle. (par 385, 395)

Regarding Claim 20 Leimbach teaches the invention as described above. Leimbach further teaches adjusting, by the control circuit (3002), the motor velocity based on a new articulation angle. (par 385, 395).

Regarding Claim 21 Leimbach teaches the invention as described above. Leimbach further teaches the displacement member (1110, 1270, and 1280) comprises a cutting edge (1280).

Regarding Claim 22 Leimbach teaches the invention as described above. Leimbach further teaches a staple cartridge (1304) comprising staples (par 405) removably stored therein, and wherein the staples (par 405) are deployable from the staple cartridge (1304) based on the motor (1102) translating the displacement member (1110, 1270, and 1280). (par 405)

Regarding Claim 23 Leimbach teaches the invention as described above. Leimbach further teaches the displacement member (1110, 1270, and 1280) comprises a cutting edge (1280).

Regarding Claim 24 Leimbach teaches the invention as described above. Leimbach further teaches a staple cartridge (1304) comprising staples (par 405) removably stored therein, and wherein the staples (par 405) are deployable from the staple cartridge (1304) based on the motor (1102) translating the displacement member (1110, 1270, and 1280). (par 405)

Response to Arguments
Applicant's arguments filed 05/04/2021 have been fully considered but they are not persuasive. 
Liembach discloses at par 412 that the controller determines when a displacement member has completed a firing stroke. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731